By the Court,
Rhodes, J.:
The indictment charges the defendant with having feloniously received certain property, for his own gain, knowing that it was 'stolen property, etc. Section sixty-three of the Act concerning crimes and punishments provides that *199“ Every person who, for his own gain, or to prevent the owner from again possessing his property, shall buy or receive stolen goods, * * * knowing the same to have been so obtained, shall, upon conviction, be imprisoned,” etc. The indictment charges the offense in the words of the statute; and according to the numerous authorities in this Court—some of which are cited by the Attorney General— that is a sufficient description of the offense. It is unnecessary to allege that the defendant received the stolen property both for his own gain and to prevent the owner from again possessing his property. The allegation of either intent is, under the statute, sufficient.
The indictment states that the property had been stolen by some person or persons to the Grand Jury unknown; and it was proven at the trial that the person who stole the property had been convicted of the larceny before the indictment in this case was found. The defendant makes the point that there was a variance between the allegation and proof. The authorities cited by the Attorney General are to the point that an allegation of the character above mentioned is sufficient; but it is difficult to see how they have any application to the point presented by the defendant. Without discussing the question whether there was a variance, the point is disposed of by the rules of pleading in criminal cases. There is nothing in the section defining the crime, which, by necessary implication, requires that the name of the thief shall be alleged in the indictment, and it is, therefore, unnecessary. It was obviously intended by the statute to provide for the punishment of the receivers of stolen goods in the numerous cases in which it might be impossible to identify, with certainty, the thieves—in cases of professional receivers of stolen goods. The allegation of the name of the person who stole the goods is, therefore, unnecessary and immaterial; and the allegation that his name is unknown to the Grand Jury is equally immaterial. *200This is the rule laid down in all the cases which we have been able to find after a diligent search. (Commonwealth v. State, 11 Gray, 60; People v. Caswell, 21 Wend. 86; State v. Murphy, 9 Ala. 845; Rex v. Bush, Rus. & Ry. Cr. Cas. 372; Rex v. Jervis, 6 Car. & P. 156; 2 Bish. Crim. Proc. S. 927.)
The other points presented by the defendant are not well taken, and do not require any particular notice.
Judgment affirmed.